The motion to dismiss the appeal rests on two grounds, neither of which can be sustained under any theory of law, precedent, or sound reason.
The suit is for damages for the wrongful conversion of a Studebaker automobile alleged to belong to the succession of Richter.
The amount of damages claimed is $5,447, plus $250 per month for an indefinite period. *Page 738 
The case was put at issue by answer and tried before it jury, which rendered a verdict in favor of plaintiff for $947, representing an equity interest in the automobile.
The verdict was rendered on February 6, 1928, and a judgment responsive thereto was signed on February 24, 1928.
On March 1st a suspensive appeal was granted defendant in open court, and on the following day an appeal bond for $2,000 was filed.
The appeal was made returnable on April 27th, and the transcript was filed in this court on April 26th.
The first ground of the motion is that the order of appeal and the bond filed thereunder came too late to operate or to have the effect of a suspensive appeal. As we have stated, the judgment was signed on February 24th, the appeal was granted on the 1st of March and the bond was filed on the 2d. Therefore, allowing 29 days for February, and excluding the day on which the judgment was signed, it clearly appears that the appeal was perfected within the delay allowed for a suspensive appeal.
The appellant contends, however, that the delay began to run from the date of the verdict of the jury.
The contention is without merit. An appellate court has the right to review the verdict of a jury on appeal from a judgment based on such verdict, but the verdict of a jury can never form the basis of an appeal in the absence of a judgment rendered and signed. The delay runs from the date of the judgment.
The second ground of the motion is that the bond is not such as is required by law, in that the suit is for more than $5,000 while the bond is for only $2,000.
The fallacy of the position of appellant is in assuming that the amount of a suspensive *Page 739 
appeal bond should be one-half over and above the amount sued for.
In all cases in which a party desires to suspensively appeal from a money judgment, he may do so on executing a bond equal to the amount of the judgment plus one-half thereof. The bond here greatly exceeds the amount required under the law, but this fact furnishes no room for complaint by appellee and no reason for dismissing the appeal.
The motion to dismiss is denied.
                         On the Merits.